Case 9:19-cv-80121-WM Document 114 Entered on FLSD Docket 09/14/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 9:19-cv-80121-Matthewman


  Bruce Exum, Jr., and Emilie Palmer,
  individually and on behalf of                                                 KJZ
  all others similarly situated,

                Plaintiffs,                                       Sep 14, 2020
  v.
                                                                                 West Palm Beach
  National Tire and Battery, and
  TBC Corp.,

              Defendants.
  _______________________________________/

                     ORDER DISCHARGING ORDER TO SHOW CAUSE
                         TO ATTORNEY MELISSA HOLYOAK

         This matter comes before the Court sua sponte. On September 1, 2020, the Court entered

  its Order [DE 109] which granted Final Approval of Class Action Settlement, and issued an

  Order to Show Cause to Attorney Melissa Holyoak.

         Ms. Holyoak promptly, and well prior to the due date, filed her Response Regarding

  Order to Show Cause and Motion to Withdraw Objection Pursuant to Rule 23(e)(5) [DE 112].

  Attached to that Response was a Declaration of Ms. Holyoak [DE 112-1]. In Ms. Holyoak’s

  Response, she moves to withdraw her Objection [DE 103] in its entirety, and she states that she

  has monetarily compensated Plaintiffs’ counsel for their time in responding to her error. Ms.

  Holyoak also filed the parties’ signed Stipulation and Settlement [DE 113].

         The Court has carefully reviewed the Response and Declaration [DE 112], as well as the

  Stipulation and Settlement [DE 113]. Upon review, it is clear to the Court that Ms. Holyoak does

  hold herself to high standards. Her prompt Response establishes that she is not treating this
Case 9:19-cv-80121-WM Document 114 Entered on FLSD Docket 09/14/2020 Page 2 of 3



  matter in a cavalier manner. Rather, she is taking the matter seriously and is quite embarrassed

  and chagrined about her error.

         The Court is satisfied and impressed by her prompt and candid response to the Court’s

  Order to Show Cause. Ms. Holyoak admits her error, has dealt with the matter in a

  straightforward manner with Plaintiffs’ counsel, and has provided a detailed, intelligent, and

  apologetic response to the Court.

         The Court finds that Ms. Holyoak’s error contained in her Objection would not have been

  made had she carefully read the Class Action Settlement, rather than making incorrect

  assumptions about the settlement in this case based upon her past extensive experience with class

  action cases. Ms. Holyoak appears to have been overzealous, and perhaps hastily and

  improvidently filed her Objection without carefully reviewing the settlement agreement.

  However, the Court finds that Ms. Holyoak did not engage in bad faith conduct and did not

  knowingly or intentionally make a false statement or misrepresentation to this Court. Further, the

  Court finds that Ms. Holyoak did not intentionally seek to frustrate or delay this matter, even

  though her Objection did, in fact, result in a substantial delay of the case. The Court finds no

  intent to deceive or intent to engage in dilatory conduct by Ms. Holyoak.

         All members of the Bar, including Ms. Holyoak, must be careful and meticulous in their

  representations to the courts, as such representations matter. Judges rely upon the representations

  of counsel for many purposes, including but not limited to, deciding whether a hearing is

  necessary on a motion, determining whether a factual proffer should be accepted or rejected,

  deciding whether an evidentiary hearing or trial is necessary, and determining the merits of a

  motion or matter.




                                                  2
Case 9:19-cv-80121-WM Document 114 Entered on FLSD Docket 09/14/2020 Page 3 of 3



            Finally, the Court does not dispute Ms. Holyoak’s assertion that, in general, there can be,

  and have been, bad class action settlements which are quite worthy of objections. And, in such

  cases, Objectors such as Ms. Holyoak and her employer at the time, the Center for Class Action

  Fairness (CCAF), serve a worthy purpose in situations when a settlement has been driven solely

  by the attorneys’ desire for fees rather than the best interest of the class. However, bad faith,

  serial objectors do not serve a valid purpose. Therefore, it is vitally important that when

  Objectors, such as Ms. Holyoak or her employer at the time (CCAF), file their objections in any

  case, they do so with the utmost accuracy and thoroughness. Otherwise, cases can be

  unnecessarily delayed, and unnecessary work is placed on a court’s already overburdened

  docket.

            With that said, it is hereby ORDERED as follows:

     1. The Order to Show Cause issued to Ms. Holyoak is hereby discharged. After considering

            all of the relevant facts, the Court has determined that it will not impose any sanctions

            upon Ms. Holyoak.

     2. The Court hereby ratifies and approves the Stipulation and Settlement filed at DE 113.

            The Court will separately enter its Order approving the Stipulation and Settlement.

     3. Ms. Holyoak’s Motion to Withdraw Objection Pursuant to Rule 23(e)(5) at DE 112 is

            hereby GRANTED. The Objection filed by Ms. Holyoak at DE 103 is hereby deemed

            withdrawn.

            DONE and ORDERED in chambers at West Palm Beach, Palm Beach County, Florida,

  this 14th day of September 2020.

                                                         _________________________________
                                                         WILLIAM MATTHEWMAN
                                                         United States Magistrate Judge



                                                     3
